WALKER, Justice:
This is an appeal from the Youth Court of Rankin County, Mississippi, wherein the appellant, a sixteen-year-old male, was adjudged to be a delinquent for allegedly engaging in numerous acts of larceny and was committed to the Oakley Training School until he reaches the age of eighteen with condition of parole from said institution after one year of good behavior.
From that judgment, the appellant prosecutes this appeal. We reverse and remand.
This is a companion case to In the Interest of Robert Earl Dollar, a Minor, Miss., 293 So.2d 458, handed down April 8, 1974. The petition filed in Dollar is identical to the petition filed in the case stib judice and the facts and proceedings are so similar that portions of the transcript in the Dollar case were by agreement incorporated into and made a part of this record.
This record reveals the following fatal errors: (1) the petition charging the appellant with being a delinquent is defective; and, (2) the court erred in not conducting a preliminary hearing to determine the voluntariness of the confession.
It would serve no useful purpose to restate what has already been clearly and adequately said with reference to certain constitutional guarantees that must be afforded a juvenile. See Dollar, supra; In the Interest of Terry Wayne Dennis, a Minor, Miss., 291 So.2d 731, handed down March 18, 1974; In Re Jenkins, 274 So.2d 143 (Miss.1973); In Re Gressett, 272 So.2d 921 (Miss.1973); In Re Slay, 24S Miss. 294, 147 So.2d 299 (1962); Sharp, a Minor v. State, 240 Miss. 629, 127 So.2d 865 (1961); In Re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970); In Re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967).
Reversed and remanded.
GILLESPIE, C. J., and PATTERSON, INZER and BROOM, JJ., concur.